Citation Nr: 1822419	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  17-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date for nonservice-connected death pension benefits with aid and attendance for the purpose of entitlement to accrued and substitution benefits.  


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to February 1945.  The Veteran died in May 1987, and his surviving spouse filed the initial claim for benefits in this matter in June 2009.  After she initiated an appeal regarding the underlying issue, she died in October 2012, and her adult son was subsequently substituted as the current appellant to continue the appeal.  To avoid confusion, the Board will refer to the Veteran's spouse as the "former appellant" and her son as the "current appellant."

Because of the complex nature of the issue before the Board and unfortunate events that occurred during the pendency of the appeal, the Board finds that a brief recitation of pertinent facts is necessary.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision of the Department of Veterans' Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania, that established nonservice-connected death pension benefits with aid and attendance, effective from July 6, 2009, and proposed a finding of incompetency regarding the former appellant's ability to handle disbursement of VA funds.  

The former appellant expressed timely disagreement with the effective date assigned for this award, and the present appeal ensued.  During the pendency of the appeal, jurisdiction was transferred to the Regional Benefits Office and Fiduciary Hub in New York, New York, (NYRBO), which undertook several procedural matters before transferring jurisdiction back to the RO in Philadelphia, Pennsylvania, from where the appeal was certified to the Board.  

In a June 2010 rating decision, the RO found that the former appellant was not competent to be able to handle disbursement of funds.  In July 2010, the former appellant's son (the current appellant) filed a proper and timely form to be recognized as her fiduciary for VA matters.  In August 2010, the NYRBO granted the current appellant's application to become his mother's fiduciary, and all subsequent correspondence dealing with the appeal for an earlier effective date were sent to the current appellant acting on behalf of his mother - who was the proper appellant at the time.  

In October 2012, the current appellant informed VA that his mother (the former appellant and the Veteran's surviving spouse) died earlier that month.  November 2012, the current appellant submitted a timely form to be established as his mother's substitute for the purpose of continuing the appeal seeking an earlier effective date for the award of nonservice-connected death pension benefits with aid and attendance.  In response, the RO stopped payment of this award effective from the date of the former appellant's demise.  

In March 2013, the NYRBO readjudicated the issue seeking an earlier effective date in a Statement of the Case (SOC), resulting in a partial allowance of the benefits sought.  The NYRBO determined that the initial claim was received by VA in June 2009 - resulting in an effective date one month earlier than initially assigned.  However, as the former and current appellant sought to establish an effective date from February 2009, this action only represents a partial allowance of the benefits sought, and thus, the appeal is not abrogated and remains in appellate jurisdiction.  See e.g., AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Unfortunately, it appears that there was confusion at the NYRBO and the RO concerning the former appellant's demise and the current appellant's application to be substituted for his mother with respect to this appeal.  Initially, the NYRBO sent the March 2013 SOC to the current appellant as the custodian of the former appellant rather than to him as the current and proper appellant.  Further, the RO sent several notice letters concerning scheduling of a requested hearing to the deceased former appellant in February 2015.  Also, in an April 2015 letter, the RO noted that the current appellant's April 2013 substantive appeal was ineffective because the form was submitted without his mother's signature, and yet, also informed the current appellant that he had to submit a completed form for accrued benefits, as the time for submission of the correct form for substitution had past one year after his mother's death.  The current appellant submitted this form later in April 2015; however, despite the time and date stamp showing that it was received by VA in a timely manner, a June 2015 letter from the RO informed the current appellant that he could not be substituted for his mother for the purposes of recovering his costs of her last expenses because he had not responded to the April 2015 letter by submitting the required form.  

Nearly two years later, on April 18, 2017, the RO undertook three pertinent actions regarding this matter.  First, an internal Memorandum notes that the current appellant's November 2012 application to be substituted for his mother regarding this appeal, previously noted to not be received, had been found, and the effect was that the current appellant could "be recognized as the substitute claimant of the deceased Veteran's widow based on reimbursement."  Second, the current appellant was sent a notice letter informing him that his November 2012 application for substitution and April 2015 claim for accrued benefits regarding his mother's appeal, both previously denied because the forms were not received by VA, had been found and were both, in fact, received by VA in a timely manner.  He was further informed that the downstream effect of these forms was that he was entitled to "substitute as the Veteran's widow in order to continue this appeal issue."  Finally, the RO certified the underlying appeal to the Board without reference to whether the matters of substitution and/or accrued benefits had been considered or merged with regard to the underlying issue - earlier effective date for the award of nonservice-connected death pension benefits with aid and attendance.  

In light of the unfortunate circumstances outlined above and the ambiguous actions concerning the procedural posture and framing of the issue in appellate status, in an effort to give the current appellant every opportunity to pursue the benefits that he believes he may be entitled, the Board has expanded the underlying issue seeking an earlier effective date to include whether such is available via substitution or accrued benefits.  The current appellant is not prejudiced by the Board's actions in this matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The current appellant indicated in his April 2013 substantive appeal that he wished to testify at a hearing before a member of the Board.  Although a hearing conforming to this request was scheduled to take place, in an October 2017 statement, the current appellant indicated that he no longer wished to participate in such a Board hearing, and he has not requested that another hearing be scheduled.  Therefore, his prior request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board concludes that the issue on appeal must be remanded so that VA can fulfill its duty to notify and assist the current appellant of the benefits he may be entitled and what evidence is necessary to substantiate such a claim for these benefits.  

As outline in the Introduction, it appears that there is a discrepancy between the VA benefits being sought by the current appellant and those to which he may be actually entitled.  Specifically, statements from the current appellant reflect that he is still seeking the benefits that his mother was pursing in her appeal - VA monetary payments from February 2009, when he initially contacted a Veterans Service Officer (VSO), to June 2009, when his mother's claim for nonservice-connected death pension benefits with aid and attendance were established.  This is evidenced in a March 2014 statement from the current appellant, wherein he offers to reach a monetary settlement with VA regarding this matter.  

However, although the April 2017 internal Memorandum noted that the current appellant was a verified substitute for his mother on the basis of reimbursement, the May 2017 notice letter did not clearly inform the current appellant that his entitlement was limited to the reimbursement of expenses the he may have paid for his mother's last sickness and burial benefits under 38 C.F.R. § 3.1000 (a)(5) (2017), and/or what evidence was necessary to substantiate such a claim.  Rather, this letter notified the current appellant that he could submit another completed form for substitution as the Veteran's (his own father's) widow.  While the current appellant was notified in the June 2015 letter that his entitlement was limited to any last expenses paid for the former appellant, this was premised on the fact that the RO did not receive the current appellant's November 2012 application for substitution - which he was later notified was an inaccurate fact.  

Further, there is an outstanding question regarding the current appellant's standing to seek the benefits sought by the former appellant, and this matter has not been fully addressed by the AOJ in the first instance regarding all theories of entitlement.  The matters of substitution and accrued benefits, and the possible benefits available to the current appellant under the laws controlling these forms of entitlement, were not addressed by the AOJ in the last adjudication of the issue on appeal in the April 2013 SOC because it was erroneously believed that the former appellant was still alive, despite being notified of her demise 5 months prior.  Similarly, after the forms were found to have been submitted in a timely manner, the underlying issue seeking an earlier effective date was not considered on the merits under the bases of substitution or accrued benefits; rather, the underlying issue was certified to the Board on the same day.

In light of above, the Board concludes that a remand is necessary for the AOJ to provide the current appellant notice of the benefits to which he may be entitled as a substitute for his mother regarding the underlying issue and on the basis of accrued benefits, and the evidence necessary to substantiate the claim for the benefits he is seeking.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the current appellant proper notification regarding a claim for accrued benefits under 38 C.F.R. § 3.1000 (a)(5), (West 2014) and solicit information from him with respect to any last sickness and burial expenses he may have incurred regarding the appellant.  

2.  Provide the current appellant with proper notification regarding his standing as a substitute for his mother regarding the underlying issue of entitlement to an earlier effective date nonservice-connected death pension benefits with aid and attendance.  Also provide the current appellant with an opportunity to submit any additional evidence he may have to support his claim for substitution purposes.

3.  Then, following any additional indicated development, and based on the review of all of the evidence of record, the AOJ should readjudicate the current appellant's claims for accrued and substitution benefits and underlying issue of entitlement to an earlier effective date nonservice-connected death pension benefits with aid and attendance.  Regarding the issue seeking an earlier effective date, the AOJ should include a discussion of the regulations relevant as to whether the current appellant is a proper claimant and further adjudicate the claim as appropriate.  If the benefits sought on appeal remain denied, the current appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The current appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


